Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the communication filed on 11/17/20.  Claims 2-21 are pending and have been examined.
	Claims 2-21 are rejected.

Drawings
	The drawings filed on 8/10/20 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim interpretation
Claim 2 is a method claim that use contingency language “when”, it is noted that MPEP 2111.04 states “II. CONTINGENT LIMITATIONS The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, “[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed” (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that “[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14. See also MPEP § 2143.03.” Therefore, the broadest reasonable interpretation of the method claim 2 would be “A method of controlling an electrical load, the method comprising: storing a timeclock schedule in memory; maintain a time of day; based at least in part on the maintained time of day, transmitting messages at event times of a timeclock schedule, each message including a command for controlling the electrical load according to the timeclock schedule; attempting to obtain a present time from a server in order to re-synchronize the maintained time of day; determining that the present time is not obtainable from the server; when the present time is not obtainable from the server, disabling the timeclock schedule, wherein disabling the timeclock schedule comprises not transmitting messages for controlling the electrical load at the event times of the timeclock schedule so that the electrical load is not controlled according to the timeclock schedule” since the condition of “when the present time is obtainable” is not required by the claim to occur while the claim limitation “determining that the present time is not obtainable from the server” indicates that the condition of “when the present time is not obtainable” is required by the claim, therefore the BRI of 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of USPAT9851735. Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of both claim sets are extremely similar.  
Claims of instant application
Claims of USPAT9851735
2. A method of controlling an electrical load, the method comprising: storing a timeclock schedule in memory; maintain a time of day; based at least in part on the maintained time of day, transmitting messages at event times of a timeclock schedule, each message including a command for controlling the electrical load according to the timeclock schedule; 
3. The method of claim 2, wherein storing a timeclock schedule in memory further comprises storing the timeclock schedule in memory on a control device of a load control system.


6. The apparatus of claim 1, wherein the control circuit is further configured to: detect actuation of a button at an external device; based at least in part on detecting actuation of the button, instruct the load control device to control the at least one electrical load; obtain a present time from a digital message received from the external device; and based at least in part on obtaining the present time from the digital message received from the external device, re-synchronize the maintained time and re-enable the time clock schedule.
5. The apparatus of claim 4, further comprising: storing a geographical location of the control device in the memory; obtaining a geographical location of the external device from a second message received from the 


6. The apparatus of claim 1, wherein the control circuit is further configured to: detect actuation of a button at an external device; based at least in part on detecting actuation of the button, instruct the load control device to control the at least one electrical load; obtain a present time from a digital message received from the external device; and based at least in part on obtaining the present time from the digital message received from the external device, re-synchronize the 

12. A control device comprising: a first communication circuit configured to transmit signals; a second communication circuit configured to be communicatively coupled to a network; a control circuit communicatively coupled to the first and second communication circuits, the control circuit configured to obtain a present time from a server via the second communication circuit, the control circuit configured to transmit digital messages via the first communication circuit at event times of a timeclock schedule, the digital messages each including a command for controlling at least one electrical load according to the timeclock schedule, wherein the control circuit is configured to cease transmitting the digital messages at the event times of the timeclock schedule if the present time is not able to be obtained from the server via the 



9. The apparatus of claim 8, wherein the control circuit is further configured to detect the power outage in response to detecting an impedance between data terminals of the power supply connector.
10. The method of claim 3, wherein attempting to obtain a present time from a server further comprises attempting, by the control device, to obtain the present time when the control device is powered on in order to re-synchronize the maintained time of day.
   3. The apparatus of claim 1, wherein to attempt to obtain the present time from the server comprises to attempt to obtain the present time when the control circuit is powered on in order to re-synchronize the maintained time of day.
11. The method of claim 3, wherein attempting to obtain a present time from a 


1. An apparatus comprising: a communication circuit configured to transmit signals; a control circuit communicatively coupled to the communication circuit, the control circuit configured to: maintain a time of day; based at least in part on the maintained time of day, transmit, to a load control device, digital messages via the communication circuit at event times of a timeclock schedule, the digital messages each including a command instructing the load control device to control at least one electrical load according to the timeclock schedule, wherein the timeclock scheduled is stored in a memory of the apparatus; attempt to obtain a present time from a server in order to re-



19. The apparatus of claim 18, wherein the control circuit is further configured to: store a geographical location in the memory; obtain a geographical location of the external device from a digital message received from the external device; determine that the geographical location of the external device is the same as the geographical location stored in the memory; and based at least in part on determining that the geographical location of the external device is the same as the geographical location stored in the memory, re-enable the time clock schedule.
19. The method of claim 2, wherein attempting to obtain a present time from a server further comprises attempting to 


5. The apparatus of claim 1, wherein to disable the timeclock schedule comprises to disable the timeclock schedule after a predetermined timeout period after determining that the present time is not obtainable from the server.
21. The method of claim 2, further comprising: receiving a control signal indicating a power outage; and operating in a low-power mode in response to receiving the control signal indicating the power outage.
8. The apparatus of claim 1, further comprising: a power supply connector for receiving a supply voltage for powering the control circuit and the communication circuit; wherein the control circuit is further configured to receive a control signal indicating a power outage via the power supply connector, and to operate in a low-power mode in response to receiving the control signal indicating the power outage.


The difference in the claims 1-14, 19-21 of instant application and the claims 1-8, 12, 18-19 of USPAT9851735 is that the claims 1-14, 19-21 of instant application are method claims and claims 1-9, 12, 18-19 of USPAT9851735 are apparatus claim, 
The difference in the claims 16-18 of instant application and the claim 1 of USPAT9851735 is that the claims further recite “determining that a connection to the Internet is not available“ and “illuminating a visual indicator by blinking or stroking the visual indicator when the connection to the Internet is not available”. However, Van Oost et al. (US20120068821) in an analogous art discloses determining that a connection to the Internet is not available and illuminating a visual indicator by the visual indicator when the connection to the Internet is not available (Van Oost, see [0027]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Van Oost into the teaching of USPAT9851735. The modification would be obvious because one of the ordinary skill in the art would want to yield predictable results of easy notification the user about disconnection to the Internet by the visual indicator. Zacharchuk et al. (US20140001977) discloses blinking the visual indicator (Zacharchuk, see [0102]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Zacharchuk into the teaching of USPAT9851735. The modification would be obvious because one of the ordinary skill in the art would want to yield predictable results of improvement of getting user’s attention by blinking the light. Therefore, claims 16-18 of instant application and the claim 1 of USPAT9851735 are not patentably distinct from each other.

Allowable Subject Matter
Claims 2-21 would be allowable if the double patenting rejection set forth in this Office action is overcome.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	Geadelmann et al. (US20090057428) discloses an HVAC control system that accommodates and/or facilitates control from a remote location. The HVAC control system may include a web-enabled building control appliance with a controller, a first port and a second port. The controller may implement a web server that is coupled to the first port for serving up one or more web pages on a first network and for receiving a number of responses. The controller may also be coupled to the second port so as to communicate with one or more communicating thermostats via a second network. The web server may be adapted to provide one or more web-pages via the first port that solicit and accept an alarm condition for the one or more communicating thermostats. The controller may provide and/or monitor the alarm condition of the one or more communicating thermostats over the second network.
	Wainscott Jr. et al. (US7634555) discloses a building automation control system for use in a building having an IT network is disclosed. The building automation control system includes at least one BAS controller connected to the IT network and at least one BAS device located within the building and connected to the at least one BAS controller through the IT network. Further the system may be configured to use 
	Stocker (US20080191837) discloses a communication protocol for a lighting control system having a plurality of control devices coupled to a communication link uses a polling technique to coordinate the transmission of digital messages between the control devices. When the control devices are powered up, one of the control devices is established as a "master" device. During normal operation, the master device transmits a standard poll message to each of the control devices in succession using a unique semi-permanent Poll ID for each of the control devices. The master device periodically transmits a Poll-ID-Request poll message to the control devices allow those devices that do not have a Poll ID to request a Poll ID. If a control device determines either that the master device is not transmitting poll messages to it, or that another control device has the same Poll ID, the control device drops its Poll ID and acquires another Poll ID.
	Chan et al. (US20100238003) discloses a system for providing network infrastructure for energy management and control is disclosed. A controller integrates powerline and wireless networking technologies in order to provide an integrated .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JASON LIN/
Primary Examiner, Art Unit 2117